Citation Nr: 1047001	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to an initial compensable rating for a scar, 
residual of right inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at a September 2010 hearing. 

The issue of an increased initial rating for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

It is more likely than not that the Veteran's herniorrhaphy scar 
was superficial, stable, and did not cause limited motion, but 
was numb and painful. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
a rating of 10 percent, but no higher, were met for the Veteran's 
scar, residual of right inguinal herniorrhaphy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, diagnostic 
codes 7802-7805.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.    

In this case, the Veteran's claim for a higher rating for his 
herniorrhaphy scar arose out of a claim for an increased rating 
for his status post right inguinal herniorrhaphy, which was rated 
non-compensably disabling.  In an August 2007 rating decision, 
the RO granted the Veteran a separate non-compensable rating for 
a scar associated with the herniorrhaphy, which the Veteran then 
contended was too low.  Thus, the Veteran's claim for a higher 
rating for his herniorrhaphy scar is a downstream issue from the 
grant of service connection for that disability.  In these types 
of circumstances, VA is not required to issue a new VCAA letter. 
See VAOPGCPREC 8-2003.  In this precedential opinion, the General 
Counsel held that although VA is required to issue a Statement of 
the Case (SOC) if the downstream issue is not resolved, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue. Id. 

Here, the Veteran was sent a letter in connection with his claim 
for a higher rating for his residuals of a herniorrhaphy in March 
2007.  That letter explained VA's duty to assist the Veteran with 
obtaining evidence in support of his claim.  The letter also 
explained the general manner whereby VA assigns disability 
ratings and effective dates for claimed disabilities, as well as 
informed the Veteran that in order to received a higher rating 
for his hernia he needed to show that it got worse.  After he 
disagreed with the rating assigned for his herniorrhaphy scar, he 
was sent a statement of the case (SOC) that explained the rating 
criteria applicable to scars.  

In addition to its duty to provide claimants with various 
notices, VA also must make reasonable efforts to assist them with 
obtaining the evidence that is necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, and a transcript of the Veteran's testimony at 
the September 2010 hearing.  The Veteran was also afforded a VA 
examination with respect to his claim for an increased rating for 
his hernia, which resulted in the grant of service connection for 
the associated scar. 

II. Initial Rating

The Veteran contends that he should receive a compensable rating 
for his hernia scar because it is painful.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In this case, the Veteran was examined with respect to his hernia 
in June 2007.  At that time, he was noted to have a right 
inguinal hernia scar that was 8 centimeters wide and 1 millimeter 
long.  The medial aspect of the incision for a 2 centimeter wide 
area had a 2 millimeter depression and was darker pink than the 
surrounding skin.  The remaining scar was difficult to 
differentiate from the surrounding skin.  There was no 
inflammation, ulceration, edema, or keloid formation.  There was 
no adherence to underlying tissue and no underlying tissue 
damage.  There was numbness surrounding the incisional scar.  The 
Veteran's abdomen was non-tender except for with respect to a 
scar from a motor vehicle accident which was 8 centimeters to the 
right of the umbilicus.

The Veteran's VA treatment records do not show treatment for the 
Veteran's herniorrhaphy scar.

On his VA Form 9 dated in April 2009 the Veteran contended that 
his hernia scar caused numbness and some pain to touch.  He 
denied that he ever told the examiner that his scar was not 
painful.  

At his September 2010 hearing, the Veteran testified that his 
scar was sore at the top and that there was numbness underneath 
the scar.  He testified that the scar was painful at the VA 
examination and that he informed the examiner of this.  He 
testified that the area of his scar was always sore and that some 
undergarments rub the scar and cause increased soreness.  The 
Veteran denied that the scar inhibited his activities in any way 
other than with respect to his choice of clothing.

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the claim. 

Applying the criteria in effect at the time of the Veteran's 
claim, superficial scars, which are scars that are not associated 
with underlying soft tissue damage, other than on the face or 
neck, that do not cause limited motion, are compensable only if 
they cover an area of at least 144 square inches; are unstable; 
are painful on examination; or limit the motion of the affected 
part.  38 C.F.R. § 4.118, diagnostic codes 7802-7805.  Scars that 
cover and area or areas of 144 square inches or greater are rated 
10 percent disabling.  Scars that are superficial but unstable 
are rated 10 percent disabling.  A superficial scar that is 
painful on examination also warrants a 10 percent rating.  10 
percent is the highest schedular rating that is available for a 
superficial scar.  In order to receive a rating higher than 10 
percent, the scar must be deep or cause limited motion.  Id.

In this case, while no pain was reported at the VA examination, 
the Veteran testified that his scar was, in fact, painful.  He 
credibly testified that his hernia scar was always sore, and 
became even sorer if he wore tight undergarments.  The Veteran is 
competent to report that his scar is painful although this was 
not noted at the VA examination.  Therefore, giving the benefit 
of the doubt to the Veteran, the criteria for a 10 percent rating 
for his herniorrhaphy scar are met.  The criteria for a higher 
rating were not met because the Veteran's scar is not deep and 
does not limit his motion.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptom 
of a painful or sore scar is specifically contemplated within the 
criteria for a 10 percent rating pursuant to 38 C.F.R. § 4.118, 
diagnostic code 7804.  




ORDER

A rating of 10 percent for the Veteran's scar, residual of right 
inguinal herniorrhaphy, is granted, subject to the laws and 
regulations governing awards of VA monetary benefits.  


REMAND

The Veteran contends that his hearing loss is more severe than is 
contemplated by the currently assigned non-compensable rating.  

The Veteran's hearing was last examined for compensation purposes 
in June 2007.  On his VA Form 9 dated in April 2009 the Veteran 
contended that his hearing got worse since that examination.  At 
his September 2010 hearing, the Veteran submitted the results of 
a July 2010 hearing test that showed that his hearing 
deteriorated since the time of the June 2007 evaluation.  
However, the July 2010 test is inadequate for rating purposes 
because the NU-6 word recognition test was used to test speech 
discrimination rather than the Maryland CNC test. 38 C.F.R. § 
4.85.  Also, it was noted at the July 2010 assessment that there 
was poor agreement between the results of speech recognition 
testing and pure tone averages.  Under these circumstances, the 
Veteran should be afforded a new VA examination to determine the 
current severity of his hearing loss.  

Given the other development needed in this case, more recent VA 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his hearing since June 2010, 
if any.  All identified treatment records 
should be obtained.  VA treatment records 
should also be obtained.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The Veteran should be afforded a VA 
examination to determine the current severity 
of his hearing loss.  All necessary tests and 
studies should be performed.  The examiner 
should review the claims file and state that 
this was done in his or her report.  In 
addition to the results of audiological and 
speech recognition testing, all functional 
effects of the Veteran's hearing loss should 
be documented in the report of examination.  

3.  After completion of the above 
development, the Veteran's claim as to this 
issue should be re-adjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


